[LOGO]

CATELLUS

 

TO:

   Ted Antenucci

FROM:

   Nelson C. Rising

DATE:

   August 22, 2002

SUBJECT:

   Memorandum of Understanding regarding Employment

 

This Memorandum of Understanding (“Memorandum”) sets forth the terms of your
employment with Catellus Commercial Development Corporation (the “Company”), a
subsidiary of Catellus Development Corporation (“Catellus”). This Memorandum
supersedes, in their entirety, all previous agreements and understandings
concerning your employment except the Indemnity Agreement referenced in Section
8 below and any stock option agreements you have with Catellus; provided,
however, that the provisions of this Memorandum regarding vesting of stock
options in the event of termination of your employment shall supersede such
provisions of your stock option agreements.

 

Effective upon your execution of this Memorandum, the following provisions shall
govern your employment with the Company or a subsidiary, and your prior
Memorandum of Understanding regarding Employment with Catellus shall terminate
and be of no further force or effect:

 

1. Title; Responsibilities and Duties. You are a full-time, regular employee of
the Company with the title of President, and you shall be expected to handle
such responsibilities and perform such duties as I shall assign from time to
time consistent with those you were handling and performing as of October 1,
2001. If you remain an employee of the Company or become an employee of Catellus
or another subsidiary of Catellus, the Company will nevertheless be bound by the
terms of this Memorandum.

 

2. At-Will Employment. You acknowledge and agree that your employment is at-will
and that either the Company or you, at any time, with or without cause, may
terminate the employment relationship, including all compensation and benefits.
However, should your employment terminate, Section 10 below shall apply.

 

3. Salary. You shall be paid at the annualized salary rate of at least $374,000.
Your salary shall be payable in accordance with the Company’s normal payroll
practices and subject to all applicable tax withholding requirements. Your
salary will be reviewed in the first quarter of each year starting in 2003 and,
if appropriate, it will be increased retroactive to January 1 of that year. Your
salary, as it may be increased from time to time in the sole discretion of the
Company, shall be referred to as your “Base Salary.”

 

4. Bonuses. You are eligible to receive an annual maximum cash bonus for each
calendar year of employment of up to two hundred percent (200%) of your Base
Salary, subject to satisfaction of target performance criteria determined each
year by the Company. The performance criteria may relate to individual goals,
Catellus, Company or division goals, or a combination thereof and shall be
established and communicated to you within the first 90 days after the start of
each calendar year. Such bonuses shall be paid no later than March 31 of the
following year and are subject to all applicable tax withholding requirements.
Except as



--------------------------------------------------------------------------------

Ted Antenucci

Memorandum of Understanding regarding Employment

August 22, 2002

Page 2 of 12

 

provided in Section 10, no bonus shall be payable if your employment terminates
or you resign prior to the close of the calendar year to which such bonus
relates.

 

5. Stock Options. You may be entitled to receive additional stock options under
Catellus’ stock option and performance award plans based on your, the Company’s
and Catellus’ performance, as determined by the Company in its sole discretion.

 

6. Benefits. You shall be entitled to receive paid vacation, medical coverage,
disability income replacement coverage, and other employee benefits, all to the
same extent that the Company provides these benefits to the Company’s other
senior management employees, which shall not be less than those provided by
Catellus to its senior management employees. If the Company’s medical insurance
plan will not provide adequate coverage, as mutually agreed upon, in your area,
you may elect to maintain your own medical insurance, and the Company will
reimburse you for a portion of your insurance. This amount will be equivalent to
the Catellus portion of group medical insurance paid for other similarly
situated employees. Reimbursement requests must be submitted on an Expense
Report form with a receipt/billing for monthly insurance premium.

 

7. Expenses. You shall be entitled to reimbursement for reasonable and properly
documented expenses you incur in the conduct of the Company’s business,
including a monthly automobile allowance in accordance with the Company’s
Automobile Allowance Policy as well as payment or reimbursement for cellular
phone expenses. Such reimbursable expenses shall be deemed to include dues (but
not initiation fees) for a country club and an athletic club.

 

8. Indemnity. Pursuant to that certain Indemnity Agreement, by and between
Catellus and you, dated as of March 21, 2002, Catellus shall indemnify you, and
Catellus shall maintain in full force and effect directors’ and officers’
liability insurance for you in reasonable amounts from established and reputable
insurers. To the same extent, Catellus shall pay and advance all expenses,
including, without limitation, attorneys’ fees, disbursements and retainers,
accounting and witness fees, travel and deposition costs, expenses of
investigations, judicial or administrative proceedings and appeals, amounts paid
in settlement by you or on your behalf, actually incurred by you in connection
with any threatened, pending or completed claim, action, suit or proceeding,
formal or informal, whether brought before or after the date of this memorandum,
whether brought in the right of Catellus or otherwise and whether of a civil,
criminal, administrative or investigative nature, by reason of the fact that you
were a director, officer, employee or agent of Catellus or were serving at
Catellus’ request as a director, officer, employee, or agent of another
corporation, limited liability company, partnership, joint venture, trust, or
other enterprise.

 

9. Employee Handbook; Confidential Information. As a condition of employment,
you acknowledge that you have reviewed the current Employee Handbook for
Catellus and its subsidiaries, executed the Handbook’s Receipt and
Acknowledgment (which is the last page of the Handbook), and returned such
Receipt and Acknowledgment and a completed W4 form to Jaime Gertmenian. You
agree that during the term of your employment and thereafter for a period of
three years, you shall abide by the confidentiality provisions of the current
Employee Handbook.

 

10. Termination of Employment. For definitions of capitalized terms used in this
Section 10, see Appendix A attached to this Memorandum which is hereby
incorporated by reference.



--------------------------------------------------------------------------------

Ted Antenucci

Memorandum of Understanding regarding Employment

August 22, 2002

Page 3 of 12

 

10.1 Right to Terminate. The Company or you may terminate your employment
hereunder at any time by giving the other party prior written notice; provided,
that upon your death, your employment hereunder shall terminate automatically.
Immediately upon the termination of your employment hereunder for any reason,
you shall return promptly to the Company any property (including documents) in
your possession which is owned by the Company.

 

10.2 Benefits upon Termination.

 

(a) Basic Payments upon Termination. If your employment terminates for any
reason, the Company shall pay you your unpaid Base Salary for the period through
the Date of Termination and your unpaid salary with respect to any vacation days
accrued but not taken as of the Date of Termination (based upon your Base Salary
in effect at that time). You shall also be entitled to other payments or
benefits to the extent provided in the Company’s employee benefit plans or
arrangements.

 

(b) Termination Other than for Cause, or for Death, Disability or Good Reason.
If (i) you cease to be an employee of the Company on account of (A) the
Company’s termination of your employment other than for Cause, (B) Disability or
(C) your death, or (ii) you resign your employment with the Company after giving
the Company notice of the occurrence of one or more events that constitute Good
Reason within a reasonable period (but not more than 90 days after such
occurrence) and the Company fails to correct such occurrence within a reasonable
time (but not more than 60 days) and your resignation occurs within 10 days
after the expiration of that cure period, then in addition to the amounts
payable under Section 10.2(a),

 

(A) the stock options held by you shall become fully vested, and

 

(B) the Company shall pay you, in monthly payments over a period of 24 months
from the Date of Termination, a monthly amount equal to one twenty-fourth (1/24)
of the amount that is two (2) times your Average Salary and Bonus.

 

You shall not be required to mitigate the amount of any payment provided for in
this Section 10.2(b) by seeking other employment or otherwise. The Company shall
not be entitled to set off against the amounts payable to you under this
Memorandum any amounts owed to the Company by you, any amounts earned by you in
other employment after termination of your employment with the Company, or any
amounts which might have been earned by you in other employment had you sought
such other employment.

 

(c) Termination for Cause; Resignation. If you cease to be an employee for any
reason other than as set forth in Section 10.2(b), then the Company shall have
no obligation to make any payments to you for periods after the Date of
Termination, your unvested stock options shall terminate, and your vested
options must be exercised, if at all, within the time periods after the Date of
Termination specified in your stock option agreement(s).

 

10.3 Change of Control Payments. In the event that a Change of Control of
Catellus occurs while you are employed by the Company pursuant to the terms of
this Memorandum and while the Company is a subsidiary of Catellus, and within 12
months after the occurrence of the Change of Control, your employment by the
Company or the Company’s successor (or Catellus or other Catellus subsidiary if
you become an employee of Catellus or another subsidiary of Catellus during such
12 month period) is terminated by the Company other than for Cause, or by
transfer to Catellus or another Catellus subsidiary, or you resign for one or
more events that



--------------------------------------------------------------------------------

Ted Antenucci

Memorandum of Understanding regarding Employment

August 22, 2002

Page 4 of 12

 

constitute Good Reason, then you shall be entitled to receive from the Company
or such successor, in lieu of, and not in addition to, the amounts otherwise
payable to you pursuant to Section 10.2(b) hereof, the benefits provided below:

 

(a) the Company shall pay to you (A) your Base Salary, when due, through the
Date of Termination at the rate in effect at the time the applicable Notice of
Termination is given, (B) the unpaid portion, if any, of any annual bonus which
has been earned by you but which has not been paid as of the Date of
Termination, and (C) all other amounts to which you are entitled under any
compensation plan of the Company at the time such payments are due, and (D) any
unpaid salary with respect to any vacation days accrued but not taken as of the
Date of Termination (based upon your rate of Base Salary in effect at the time
the applicable Notice of Termination is given); and

 

(b) all stock options or other equity awards held by you with respect to
Catellus’ Common Stock shall become fully vested; and

 

(c) in lieu of any further salary payments to you for periods subsequent to the
Date of Termination, the Company shall pay to you a lump sum payment in an
amount which is equal to three (3) times your Average Salary and Bonus; and

 

(d) you shall receive the benefits of the Tax Protection Policy attached hereto
as Appendix B, which is hereby incorporated by reference.

 

11. Severability. In case any one or more provisions of this Memorandum shall be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not be in any way be affected
or impaired.

 

12. Arbitration. To the fullest extent allowed by law, any controversy or claim
arising out of or relating to your employment with the Company (or termination
of your employment) shall be settled by binding and non-appealable arbitration
in the city or region in which your office is located by an arbitrator. Possible
disputes covered by the foregoing, include (but are not limited to) wage,
contract, discrimination, or other employment-related claims under laws known as
Title VII of the Civil Rights Act, California Fair Employment and Housing Act
and comparable statutes in other states if applicable, Americans with
Disabilities Act, Age Discrimination in Employment Act, and any other statutes
relating to an employee’s relationship with his/her employer. However, claims
for workers’ compensation benefits and unemployment insurance are not covered by
this arbitration agreement and such claims may be presented by you to the
appropriate court or state agency. You and the Company shall initially confer
and attempt to reach agreement on the individual to be appointed as such
arbitrator. If no agreement is reached, the parties shall request from the
Judicial Arbitration and Mediation Services (“JAMS”) office in the city or
region where your office is located, a list of five retired judges affiliated
with JAMS. (If there is no JAMS office in the city or region where your office
is located, then an organization which is comparable to JAMS would be utilized.)
You and the Company shall each alternately strike names from such list until
only one name remains and such person shall thereby be selected as the
arbitrator. Except as otherwise provided for herein, such arbitration shall be
conducted in conformity with the procedures specified in the California
Arbitration Act (Cal. C.C.P. §§ 1280 et seq.) (or the statute applicable in the
state in which your office is located). The arbitrator shall allow the discovery
authorized by California Code of Civil Procedure §1283.05 or any other discovery
required by law in arbitration proceedings. Also, to the extent that anything in
this Memorandum conflicts with any arbitration procedures required



--------------------------------------------------------------------------------

Ted Antenucci

Memorandum of Understanding regarding Employment

August 22, 2002

Page 5 of 12

 

by applicable law, the arbitration procedures required by applicable law shall
govern. The arbitrator shall issue a written award that sets forth the essential
findings and conclusions on which the award is based. The arbitrator shall have
the authority to award any relief authorized by law in connection with the
asserted claims or disputes. The arbitrator’s award shall be subject to
correction, confirmation, or vacation, as provided by any applicable law setting
forth the standard of judicial review of arbitration awards. The parties shall
bear equally the arbitrator’s fee and any other type of expense or cost that the
employee would not be required to bear if he or she were free to bring the
dispute or claim in court as well as any other expense or cost that is unique to
arbitration but exclusive of each party’s attorneys’ fees. The parties intend
that this Section 12 shall be valid, binding, enforceable and irrevocable and
shall survive the termination of this Memorandum. Any final decision of the
arbitrator so chosen may be enforced by a court of competent jurisdiction. You
are waiving your right to a jury trial and agree that the decision of the
arbitrator shall be final and binding. If either party is determined by the
arbitrator to be the prevailing party in the arbitration, then that party will
be entitled to reimbursement from the other party of all the reasonable fees
(including attorneys’ fees) and expenses incurred in connection with such
arbitration.

 

13. Attorneys’ Fees. The Company will pay your attorneys’ fees in connection
with the preparation and negotiation of this Memorandum.

 

14. Amendments. No amendments to this Memorandum may be made except by writing
signed by you and the Company.

 

15. Governing Law. This Memorandum shall be governed by the internal laws of the
State of California.

 

16. Effective Date. This Memorandum shall be retroactively effective to May 1,
2002.

 

CATELLUS COMMERCIAL DEVELOPMENT CORPORATION

 

By:

 

Catellus Development Corporation,     

its sole member

     

 

By:

 

/s/    NELSON C. RISING        

--------------------------------------------------------------------------------

   

Nelson C. Rising

Chairman of the Board and

Chief Executive Officer

 

ACCEPTED AND AGREED:

By:

 

/s/    TED ANTENUCCI        

--------------------------------------------------------------------------------

   

Ted Antenucci

 

Date:     August 28, 2002



--------------------------------------------------------------------------------

Ted Antenucci

Memorandum of Understanding regarding Employment

August 22, 2002

Page 6 of 12

 

Appendix A

 

Definitions

 

For purposes of this Memorandum, the following definitions are set forth below:

 

(i) “Average Salary and Bonus” means the greater of (a) your annual Base Salary
and annual bonus, including any amounts deferred by you under Catellus’ or the
Company’s Profit Sharing and Savings Plan, Cafeteria Plan, and Executive
Deferred Compensation Plan and any other deferred compensation program now or
hereafter established by Catellus or the Company, earned by you for the three
full calendar years prior to termination of your employment (regardless of
whether all of such years occurred while this Memorandum was in effect and
regardless of whether those earned amounts were paid out on a current basis or
deferred) or such smaller number of full calendar years as you have been
employed by the Catellus, the Company, or another subsidiary of Catellus,
divided by the number of such full calendar years, or (b) your annual Base
Salary and annual bonus, including any amounts deferred by you under the
Catellus’ or the Company’s Profit Sharing and Savings Plan, Cafeteria Plan, and
Executive Deferred Compensation Plan and any other deferred compensation program
now or hereafter established by Catellus or the Company, earned by you for the
three full calendar years with respect to which annual bonuses have been
determined prior to the occurrence of the Change of Control (regardless of
whether all of such years occurred while this Memorandum was in effect and
regardless of whether those earned amounts were paid out on a current basis or
deferred) or such smaller number of full calendar years as you have been
employed by Catellus or the Company, divided by the number of such full calendar
years.

 

(ii) “Cause” means that the Company provides you with a Notice of Termination
for either of the following reasons: (a) the willful and continued failure by
you substantially to perform your material duties (other than any such failure
resulting from your incapacity due to physical or mental illness) after written
demand for substantial performance of such duties is delivered to you by the
Board of Directors, which demand identifies the manner in which the Board of
Directors believes that you have not substantially performed your duties and you
have been given a reasonable period of time (but in no event more than 60 days)
to correct your deficient performance; or (b) your engaging in egregious
misconduct involving serious moral turpitude to such an extent that, in the
reasonable judgment of the Board of Directors, such misconduct substantially
impairs your ability to perform your duties with the Company. For purposes of
clause (a) of this definition, no act, or failure to act, on your part shall be
deemed “willful” unless done, or omitted to be done, by you without reasonable
belief that your action or omission was in the best interest of the Company.

 

(iii) A “Change of Control” shall be deemed to have occurred upon the happening
of any of the following events:

 

(a) the acquisition or holding by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (an “Acquiror”) of beneficial ownership (within
the meaning of



--------------------------------------------------------------------------------

Ted Antenucci

Memorandum of Understanding regarding Employment

August 22, 2002

Page 7 of 12

 

Rule 13d-3 promulgated under the Exchange Act) of 25% or more of the combined
voting power of the then outstanding shares of Common Stock and other stock of
Catellus entitled to vote generally in the election of directors (the
“Outstanding Catellus Voting Securities”), but excluding for this purpose any
such acquisition (or holding) by (i) Catellus or any corporation controlled by
Catellus; (ii) any employee benefit plan (or related trust) of Catellus or any
corporation controlled by Catellus; (iii) any acquisition or ownership by an
Acquiror of 25% of the Outstanding Catellus Voting Securities as a result of an
acquisition of common stock or voting securities by Catellus which, by reducing
the number of shares of Catellus’ common stock or voting securities outstanding,
increases the proportionate number of shares beneficially owned by such Acquiror
to 25% or more of the Outstanding Catellus Voting Securities; provided, however,
that if an Acquiror shall become the beneficial owner of 25% or more of the
Outstanding Catellus Voting Securities by reason of a share acquisition by
Catellus as described above and shall, after such share acquisition by Catellus,
become the beneficial owner of any additional shares of common stock or voting
securities of Catellus, then such acquisition shall constitute a Change of
Control; or (iv) any corporation with respect to which, following such
acquisition, more than 50% of, respectively, the then outstanding shares of
Common Stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Catellus Voting Securities immediately
prior to such acquisition in substantially the same proportion as their
ownership, immediately prior to such acquisition, of the then Outstanding
Catellus Voting Securities;

 

(b) individuals who, as of the date hereof, constitute the Board of Directors
(the “Continuing Directors”) cease for any reason to constitute at least a
majority of the Board, provided that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
stockholders of Catellus, was approved by a vote of at least a majority of the
persons then comprising the Continuing Directors shall be considered a
Continuing Director, but excluding, for this purpose, any such individual whose
initial election as a member of the Board is in connection with an actual or
threatened “election contest” relating to the election of the directors of
Catellus (as such term is used in Rule 14a-11 of Regulation 14A promulgated
under the Exchange Act); or

 

(c) consummation by Catellus of (1) a reorganization, merger or consolidation of
Catellus, with respect to which in each case all or substantially all of the
individuals and entities who were the respective beneficial owners of the
Outstanding Catellus Voting Securities immediately prior to such reorganization,
merger or consolidation do not, following such reorganization, merger or
consolidation, beneficially own, directly and indirectly, more than 50% of,
respectively, the then outstanding shares of Common Stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation or other entity
resulting from such reorganization, merger or consolidation, or (2) a complete
liquidation or dissolution of Catellus, or (3) the sale or other disposition of
all or substantially all of the assets of Catellus.

 

(iv) “Date of Termination” means the effective date specified in the Notice of
Termination as of which your employment terminates or, in the event of
termination of employment other than for Cause, the date as of which your
employment is to terminate pursuant to the provisions of Section 10.1 of this
Memorandum.



--------------------------------------------------------------------------------

Ted Antenucci

Memorandum of Understanding regarding Employment

August 22, 2002

Page 8 of 12

 

(v) “Disability” means that (i) you have a physical or mental condition that
renders you incapable, after reasonable accommodation, of performing your
duties; (ii) such condition is reasonably determined by the Chief Executive
Officer to be of a long-term nature; and (iii) you are eligible for income
replacement benefits under the Company’s long-term disability plan during such
period of disability.

 

(vi) “Notice of Termination” means a notice of a proposed termination by the
Company with a written explanation to you of the grounds for such proposed
termination.

 

(vii) “Good Reason” exists if, without your express written consent, any of the
following occurs:

 

(A) the Company reduces your Base Salary as in effect from time to time; or

 

(B) an assigning of duties to you that are a reduction in any substantial
respect from your position, authority, or responsibilities as of October 1,
2001; or

 

(C) the Company’s failure to fulfill the Company’s obligations under this
Memorandum; or

 

(D) the Company’s intentional failure, without your consent, to pay to you any
portion of your Base Salary, earned bonus, or other current compensation (if
any), or to pay to you any portion of any installment of deferred compensation
under any deferred compensation program within ten business days of the date
such compensation is due or to issue shares of the Company’s Common Stock in
accordance with the terms of stock options granted to you upon valid exercise
thereof; or

 

(E) (i) any requirement that you relocate your principal residence in a new
location because of a Company requirement that you be based in that new
location, or (ii) any requirement that you spend substantially more time
traveling on Company business than you did in the six-month period prior to the
date of your execution of this Memorandum, because of a Company requirement that
you have a new place of business; or

 

(F) the Company does not allow you to devote reasonable time to activities other
than those required under this Memorandum, including supervision of personal
investments and activities involving professional, charitable, educational,
political, religious and similar types of organizations, speaking engagements,
memberships of boards of directors of other organizations and similar
activities, provided that you shall not serve on the board of directors of any
other business or hold any other position with any business without the consent
of the Chief Executive Officer; or

 

(G) the failure of any successor entity in a Change of Control to continue this
Memorandum in effect and assume the Company’s obligations and responsibilities
hereunder.



--------------------------------------------------------------------------------

Ted Antenucci

Memorandum of Understanding regarding Employment

August 22, 2002

Page 9 of 12

 

Appendix B

 

Tax Protection Policy

 

This Appendix shall apply if it is determined that any payment, distribution or
benefit provided (including, without limitation, the acceleration of any
payment, distribution or benefit, the provision of any severance pay or benefits
and the acceleration of exercisability of any stock option) to you or for your
benefit (whether paid or payable or distributed or distributable) pursuant to
the terms of this Memorandum or otherwise pursuant to or by reason of any other
agreement, policy, plan, program or arrangement, including without limitation
any stock option, stock appreciation right or similar right, or the lapse or
termination of any restriction on or the vesting or exercisability of any of the
foregoing (the “Payments”) would be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”), by reason of
being “contingent on a change in the ownership or control” of Catellus, within
the meaning of Section 280G of the Code or to any similar tax imposed by state
or local law, or any interest or penalties with respect to such excise tax (such
tax or taxes, together with any such interest or penalties, are collectively
referred to as the “Excise Tax”). If the Payments are subject to the Excise Tax
and it is determined that the Parachute Value of the Payments (as defined below)
exceeds 110% of the Safe Harbor Amount (as defined below), you shall be entitled
to receive from the Company an additional payment (the “Gross-Up Payment”) in an
amount such that the net amount of the Payments and the Gross-Up Payment
retained by you after the calculation and deduction of all Excise Taxes
(including any interest or penalties imposed with respect to such taxes) on
those Payments and all federal, state and local income tax, employment tax and
Excise Tax (including any interest or penalties imposed with respect to such
taxes) on the Gross-Up Payment provided for in this Appendix B, and taking into
account any lost or reduced tax deductions you may incur on account of the
Gross-Up Payment, shall be equal to the Payments. If it shall be determined that
the Parachute Value of the Payments does not exceed 110% of the Safe Harbor
Amount, then no Gross-Up Payment shall be made to you, and the amount of the
Payments otherwise due you shall be reduced to the extent necessary to assure
that the Parachute Value of the Payments as calculated for the Payments
remaining after such reduction does not exceed the greater of (i) the Safe
Harbor Amount or (ii) the amount which yields you the greatest after-tax amount
of Payments after taking into account any Excise Tax you must pay with respect
to those Payments. To the extent any such reduction to your Payments becomes
necessary by reason of the preceding sentence, the reduction shall be applied
against the portion of your Payments based upon your Average Salary and Bonus.
For the purposes of this Appendix B, (a) “Parachute Value of the Payments” shall
mean the present value as of the date of the Change of Control for purposes of
Section 280G of the Code of the portion of such Payments that constitutes a
“parachute payment” under Section 280G(b)(2), as determined by the Accountants
(as defined below) for purposes of determining whether and to what extent the
Excise Tax will apply to such Payments, and (b) “Safe Harbor Amount” shall mean
the maximum Parachute Value of the Payments that you can receive without any
Payments being subject to the Excise Tax.

 

(i) All determinations required to be made under this Appendix B, including
whether and when the Gross-Up Payment is required and the amount of such
Gross-Up Payment, and the assumptions to be utilized in arriving at such
determinations shall be



--------------------------------------------------------------------------------

Ted Antenucci

Memorandum of Understanding regarding Employment

August 22, 2002

Page 10 of 12

 

made by the Accountants (as defined below) which shall provide you and the
Company with detailed supporting calculations with respect to such Gross-Up
Payment within fifteen (15) business days of the receipt of notice from you or
the Company that you have received or shall receive a Payment. For purposes of
making the determinations and calculations required herein, the Accountants may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code, including (without limitation) the Proposed
Treasury Regulations under Section 280G of the Code, provided that the
Accountants’ determinations must be made on the basis of “substantial authority”
(within the meaning of Section 6662 of the Code). For the purposes of this
Appendix B, the “Accountants” shall mean the Company’s independent certified
public accountants serving immediately prior to the Change of Control. In the
event that the Accountants are also serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, you may appoint
another nationally recognized public accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accountants hereunder). All fees and expenses of the Accountants shall be borne
solely by the Company.

 

(ii) For the purposes of determining whether any of the Payments shall be
subject to the Excise Tax and the amount of such Excise Tax, such Payments shall
be treated as “parachute payments” within the meaning of Section 280G of the
Code, and all “parachute payments” in excess of the “base amount” (as defined
under Section 280G(b)(3) of the Code) shall be treated as subject to the Excise
Tax, unless and except to the extent that in the opinion of the Accountants such
Payments (in whole or in part) either do not constitute “parachute payments” or
represent reasonable compensation for services actually rendered (within the
meaning of Section 280G(b)(4) of the Code) in excess of the “base amount,” or
such “parachute payments” are otherwise not subject to such Excise Tax. For
purposes of determining the amount of the Gross-Up Payment, you shall be deemed
to pay federal income taxes at the highest applicable marginal rate of federal
income taxation for the calendar year in which the Gross-Up Payment is to be
made and to pay any applicable state and local income taxes at the highest
applicable marginal rate of taxation for the calendar year in which the Gross-Up
Payment is to be made, net of the actual reduction in federal income taxes which
is reasonably expected to result from the deduction of such state and local
taxes if paid in such year (determined, however, with regard to limitations on
deductions based upon the amount of your adjusted gross income). To the extent
practicable, any Gross-Up Payment with respect to any Payment shall be paid by
the Company at the time you are entitled to receive the Payment and in no event
shall any Gross-Up Payment be paid later than five days after your receipt of
the Accountant’s determination. Any determination by the Accountants shall be
binding upon the Company and you.

 

(iii) As a result of uncertainty in the application of Section 4999 of the Code
at the time of the initial determination by the Accountants hereunder, it is
possible that the Gross-Up Payment made shall have been an amount less than the
Company should have paid pursuant to this Appendix B (the “Underpayment”).
Unless the Company elects to exhaust its remedies under clause (v) below with
respect to the additional Excise Tax on your Payments, the Underpayment shall be
promptly paid by the Company to or for your benefit at the time you are required
to pay the additional Excise Tax resulting in such Underpayment.



--------------------------------------------------------------------------------

Ted Antenucci

Memorandum of Understanding regarding Employment

August 22, 2002

Page 11 of 12

 

(iv) You and the Company shall each provide the Accountants access to and copies
of any books, records and documents in the Company’s or your possession, as the
case may be, reasonably requested by the Accountants, and otherwise cooperate
with the Accountants in connection with the preparation and issuance of the
determination contemplated by this Appendix B.

 

(v) You shall notify the Company in writing of any claim by the Internal Revenue
Service that, if successful, would require the payment by the Company of the
Gross-Up Payment. Such notification shall be given as soon as practicable after
you are informed in writing of such claim and shall apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid.
You shall not pay such claim prior to the expiration of the 30-day period
following the date on which you give such notice to the Company (or such shorter
period ending on the date that any payment of taxes, interest and/or penalties
with respect to such claim is due). If the Company were to notify you in writing
prior to the expiration of such period that it desires to contest such claim,
you shall:

 

(A) give the Company any information reasonably requested by the Company
relating to such claim;

 

(B) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company and reasonably satisfactory to you;

 

(C) cooperate with the Company in good faith in order to effectively contest
such claim; and

 

(D) permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all additional
Excise Taxes imposed upon you and all costs, legal fees and other expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify you for and hold you harmless from, on an after-tax
basis, any additional Excise Tax (including interest and penalties with respect
thereto) imposed upon you and any Excise Tax or income or employment tax
(including interest and penalties with respect thereto) attributable to the
Company’s payment of that additional Excise Tax on your behalf or imposed as a
result of such representation and payment of all related costs, legal fees and
expenses. The amounts owed to you by reason of the foregoing shall be paid to
you or for your benefit as they become due and payable. Without limiting the
foregoing provisions of this paragraph, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at the
Company’s sole option, either direct you to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and you agree to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, the Company
shall determine; provided, however, that if the Company were to direct you to
pay such claim and sue for a refund, the Company shall advance the amount of
such payment to you, on an interest-free basis, and shall indemnify you for and
hold you harmless from, on an after-tax basis, any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with



--------------------------------------------------------------------------------

Ted Antenucci

Memorandum of Understanding regarding Employment

August 22, 2002

Page 12 of 12

 

respect to such advance or with respect to any imputed income with respect to
such advance (including as a result of any forgiveness by the Company of such
advance); provided, further, that any extension of the statute of limitations
relating to the payment of taxes for your taxable year with respect to which
such contested amount is claimed to be due is attributable in whole or in part
to such contested amount. Furthermore, the Company’s control of the contest
shall be limited to issues with respect to which a Gross-Up Payment would be
payable hereunder and you shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.